Citation Nr: 0310268	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  00-10 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial evaluation for right knee 
patellofemoral pain syndrome, partial medial meniscectomy, 
abrasion chondroplasty, with instability, currently rated as 
20 percent disabling.

2.  Entitlement to a higher initial evaluation for right knee 
patellofemoral pain syndrome, partial medial meniscectomy, 
abrasion chondroplasty, with limited, painful motion, 
currently rated as 10 percent disabling.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from August 1980 to August 
1984.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, eliminating 
the requirement that a claimant must come forward first with 
evidence to well-ground a claim before the Secretary of VA is 
obligated to assist a claimant in developing the facts 
pertinent to a claim.

Under regulations issued after enactment of the VCAA and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  On May 1, 2003, 
however, the United States Court of Appeals for the Federal 
Circuit (the Federal Circuit) invalidated the Board's new 
duty-to-assist regulations as codified at 38 C.F.R. § 
19(a)(2) and (a)(2)(ii) (2002).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304 (2002), it allowed the Board to 
consider additional evidence without having to remand the 
case to the Agency of Original Jurisdiction (the RO) for 
initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit further held that 38 
C.F.R. § 19.9(a)(2)(ii) was invalid because, in providing 
only 30 days for an appellant to respond to a notice from the 
Board that information or evidence is needed from the 
appellant, it violated the provision, contained in 38 
U.S.C.A. § 5103 (West 2002), of a one-year period in which to 
respond to such a request.  Therefore, it is apparent in this 
case that the Board must remand the veteran's claims to the 
RO for a review as to whether all evidence needed to consider 
the claims has been obtained (and to conduct any additional 
VCAA notice and development as required), as well as for the 
issuance of a supplemental statement of the case (SSOC) 
regarding all evidence received since the last SSOC in August 
2002.  

Finally, because the record reflects that the RO has not yet 
fully considered whether any additional notification or 
development action is required under the VCAA for the 
veteran's claims, it would potentially be prejudicial to the 
veteran if the Board were to proceed to issue any decision at 
this time.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In light of the above, this matter is REMANDED for the 
following:

1.  The RO must review the claims folder 
and ensure that all VCAA notification and 
development action, as required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002), 
has been taken for the claim.  This action 
should include written notice to the 
veteran and his representative of the 
provisions of the VCAA and the laws 
applicable to the claims (especially 
regarding the claims for a higher initial 
evaluation of the veteran's right knee 
disabilities), as well as of the roles of 
VA and the veteran in identifying and 
gathering evidence relevant to the claims 
per Quartuccio.  The veteran and his 
representative should be afforded the 
appropriate period of time for response to 
all such notice and development as 
required by VA law.  

2.  Using the January 2003 medical release 
contained in the claims file, the RO 
should contact Dr. Warren Thamarus to 
request copies of all medical records in 
his possession concerning treatment for 
the veteran's back since approximately 
1986.  If the records are unavailable or 
otherwise unable to be associated with the 
claims file, then that fact should be so 
documented for the record.

3.  After all requisite attempts have been 
made to associate Dr. Thamarus's records 
with the claims file, the veteran should 
be afforded a new VA orthopedic 
examination to determine the nature and 
etiology of any low back disorder.  In the 
written report, the examiner should 
comment as to whether it is as least as 
likely as not that any currently diagnosed 
low back disorder is related to active 
service.  The claims file should be made 
available for review in conjunction with 
this examination.   

4.  The veteran should also be afforded a 
new VA orthopedic examination to assess 
the current level of impairment from his 
service-connected right knee disabilities.  
In accordance with DeLuca  v. Brown, 8 
Vet. App. 202 (1995) and 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2002), 
the examination report should address any 
weakened movement of the right knee, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
and pain with use, and provide an opinion 
as to how these factors result in any 
limitation of motion.  If the veteran 
describes pain flare-ups, the examiner 
should opine as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion.  (If the 
examiner is unable to opine as to the 
nature and extent of any additional 
disability during a flare-up, then that 
fact should be so stated.)  The claims 
file should again be made available for 
review in conjunction with the 
examination.

5.  After the above development has been 
completed, then the RO should readjudicate 
the claims.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
new SSOC.  This SSOC must contain notice 
of all relevant actions taken, as well as 
a summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  As required by VA law, an 
appropriate period of time should be 
allowed for response by the veteran and/or 
his representative.  

Thereafter, any unresolved matter should be returned to the 
Board for appellate review and consideration.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of the 
claims, either favorable or unfavorable, at this time.  The 
veteran may submit any additional evidence and argument which 
he desires to have considered in connection with these 
claims.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until he is so notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).


